Case 2:18-cv-02388-DMG-SHK Document 54 Filed 05/14/20 Page 1 of 1 Page ID #:3988




   1
   2                                      JS-6
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11
        DIEGO NUNEZ-SHARP,                     Case No. 2:18-cv-02388-DMG (SHK)
  12
                                 Petitioner,
  13                                           JUDGMENT
                         v.
  14
        STUART SHERMAN, Warden,
  15
                                Respondent.
  16
  17
  18        Pursuant to the Order Accepting Findings and Recommendation of
  19   United States Magistrate Judge,
  20        IT IS HEREBY ADJUDGED that this action is DISMISSED with
  21   prejudice.
  22
  23   DATED: May 14, 2020
  24                                     DOLLY M. GEE
                                         United States District Judge
  25
  26
  27
  28
